People v O'Connor (2016 NY Slip Op 01202)





People v O'Connor


2016 NY Slip Op 01202


Decided on February 17, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2014-08598
 (Ind. No. 12-01190)

[*1]The People of the State of New York, respondent,
vMichael O'Connor, appellant.


Mark Diamond, New York, NY, for appellant, and appellant pro se.
James A. McCarty, Acting District Attorney, White Plains, NY (Virginia A. Marciano, Jennifer Spencer, and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered August 26, 2014, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention, raised in his pro se supplemental brief, that his plea of guilty was not knowing, voluntary, and intelligent, is without merit.
By pleading guilty, the defendant forfeited his contentions regarding alleged prosecutorial misconduct and the sufficiency of the evidence before the grand jury (see People v Hansen, 95 NY2d 227; People v Woods, 115 AD3d 997, 998; People v Devodier, 102 AD3d 884, 885; People v Ortiz, 84 AD3d 839, 840).
The defendant contends that a final order of protection issued at sentencing is invalid because the County Court failed to articulate on the record its reasons for issuing the order as required by CPL 530.13(4). This contention is unpreserved for appellate review, since the defendant did not raise this issue at sentencing or move to amend the final order of protection on this ground (see People v Nieves, 2 NY3d 310, 316-318; People v Fortier, 130 AD3d 642; People v Sweeney, 106 AD3d 841, 842; People v Reynolds, 85 AD3d 825; People v Decker, 77 AD3d 675).
The defendant's remaining contentions are without merit.
MASTRO, J.P., LEVENTHAL, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court